 
 
IB 
Union Calendar No. 130
112th CONGRESS 1st Session 
H. R. 2552
[Report No. 112–202] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 15, 2011 
Mr. Goodlatte (for himself and Mr. Schiff) introduced the following bill; which was referred to the Committee on the Judiciary 
 

September 8, 2011
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To amend title 18, United States Code, to change the state of mind requirement for certain identity theft offenses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Identity Theft Improvement Act of 2011. 
2.State of mind requirement for identity theft and aggravated identity theftSection 1028 of title 18, United States Code, is amended by adding at the end the following: 
 
(j)State of mind proof requirementIn a prosecution under subsection (a)(7) or under section 1028A(a), the Government need not prove that the defendant knew the means of identification was of another person. . 
 

September 8, 2011
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
